ORDER

ROGER W. TITUS, District Judge.
Upon consideration of Defendants’ Motion for Attorneys’ Fees and Costs Pursuant to 17 U.S.C. § 505 (ECF No. 178), Plaintiffs Rule 60(d)(1) and 60(d)(3) Motion to Set Aside Judgment for Fraud on the Court (ECF No. 210), the various Motions for Leave to Withdraw Representation (ECF Nos. 211, 212, 214), and the arguments presented by counsel at a hearing held before the undersigned on August 31, 2015, it is for reasons stated on the *506record, this 31st day of August, 2015, by the United States District Court for the District of Maryland,
ORDERED, that Defendants’ Motion for Attorneys’ Fees and Costs Pursuant to 17 U'.S.C. § 505 (ECF No. 178) is hereby GRANTED; and it is further
ORDERED, that attorneys’ fees in the amount of $741,785.00 and nontaxable costs in the amount of $435,735.001 are hereby AWARDED to Defendants; and it is further
ORDERED, that Plaintiffs Rule 60(d)(1) and 60(d)(3) Motion to Set Aside Judgment for Fraud on the Court (ECF No. 210) is hereby DENIED; and it is further
ORDERED, that the Withdrawal of Appearance of Bradley A. Thomas, Esq. as Counsel for the Plaintiff Bryant Moore (ECF No. 211) is hereby GRANTED, and the appearance of Bradley A. Thomas is hereby STRICKEN; and it is further
ORDERED, that the Consent Motion to Withdraw Appearance of Donald M. Temple, Esq. (ECF No. 212) is hereby GRANTED, and the appearance of Donald M. Temple is hereby STRICKEN; and it is further
ORDERED, that the Motion for Withdrawal of Appearance (ECF No. 214) is hereby GRANTED, and the appearance of Glenn F. Ivey is hereby STRICKEN; and it is further
ORDERED, that the Clerk is hereby DIRECTED to mail a copy of this Order to Plaintiff Bryant Moore at 4710 Mangum Road, College Park, MD 20740.

. An Order of the Clerk of this Court was entered on August 3.1, 2015 awarding taxable costs in the amount of $30,028.25. ECF No. 218.